
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1599
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 36, United States Code, to
		  include in the Federal charter of the Reserve Officers Association leadership
		  positions newly added in its constitution and bylaws.
	
	
		1.Short titleThis Act may be cited as the
			 Reserve Officers Association
			 Modernization Act of 2009.
		2.Inclusion of new leadership positions in
			 the Federal charter of the Reserve Officers Association
			(a)National Executive CommitteeSection 190104(b)(2) of title 36, United
			 States Code, is amended—
				(1)by inserting the president
			 elect, after the president,;
				(2)by inserting a minimum of
			 before 3 national executive committee members,; and
				(3)by striking except the executive
			 director, and inserting except the president elect and the
			 executive director,.
				(b)OfficersSection 190104(c) of such title is
			 amended—
				(1)in paragraph (1)—
					(A)by inserting a president
			 elect, after a president,;
					(B)by inserting a minimum of
			 before 3 national executive committee members,;
					(C)by striking a surgeon, a chaplain, a
			 historian, a public relations officer,; and
					(D)by striking as decided at the
			 national convention and inserting specified in the constitution
			 of the corporation; and
					(2)in paragraph (2)—
					(A)by inserting and take office
			 after be elected; and
					(B)by striking and the national public
			 relations officer, and inserting the judge advocate, and any
			 other national officers specified in the constitution of the
			 corporation,.
					(c)VacanciesSection 190104(d)(1) of such title is
			 amended by striking president and last past president, and
			 inserting president, president elect, and last past
			 president,.
			(d)Records and inspectionSection 190109(a)(2) of such title is
			 amended by striking national council; and inserting other
			 national entities of the corporation;.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
